939 So.2d 93 (2006)
PRUDENTIAL SECURITIES, INC., ETC., ET AL., Petitioner(s)
v.
EPISCOPAL DIOCESE OF CENTRAL FLORIDA, Respondent(s).
Case No. SC06-935.
Supreme Court of Florida.
August 30, 2006.
This cause having heretofore been submitted to the Court on jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Article V, Section 3(b), Florida Constitution, and the Court having determined that it should decline to accept jurisdiction, it is ordered that the petition for review is denied.
No motion for rehearing will be entertained by the Court. See Fla. R. App. P. 9.330(d).
LEWIS, C.J., and PARIENTE, QUINCE, CANTERO and BELL, JJ., concur.